Citation Nr: 1214939	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-23 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left elbow strain.

2.  Entitlement to service connection for right elbow strain.

3.  Entitlement to service connection for left shoulder sprain.

4.  Entitlement to service connection for bilateral wrist sprain.

5.  Entitlement to service connection for bilateral finger strain.

6.  Entitlement to service connection for supraventricular tachycardia.

7.  Entitlement to service connection for erectile dysfunction. 

8.  Entitlement to an initial disability rating in excess of 20 percent for degenerative arthritis/disc disease of the lumbar spine.  

9.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the cervical spine.  

10.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder sprain.  

11.  Entitlement to an initial disability rating in excess of 10 percent for Grade-A esophagitis and esophageal ring.  

12.  Entitlement to a compensable disability rating for migraine and cluster headaches.  

13.  Entitlement to a compensable disability rating for pre-cancerous removal of the neck.  

14.  Entitlement to special monthly compensation based on loss of use of a creative organ.

15.  Entitlement to an effective date earlier than March 24, 2010, for the award of a total disability rating individual based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to March 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2007 and December 2007 by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Videoconference hearing held in November 2011, before the undersigned Veterans Law Judge at the Winston-Salem RO.  The transcript from that hearing has been associated with the claims file and reviewed.  


FINDINGS OF FACT

1.  In January 2011, prior to the promulgation of a decision in the current appeal, the Veteran requested a withdrawal of the issues of entitlement to service connection for left elbow strain, right elbow strain, left shoulder sprain, bilateral wrist sprain, bilateral finger strain, supraventricular tachycardia, and erectile dysfunction.  He also requested a withdrawal of the issues of entitlement to increased ratings for degenerative arthritis/disc disease of the lumbar spine, degenerative arthritis of the cervical spine, right shoulder sprain, Grade-A esophagitis/esophageal ring, migraine/cluster headaches, pre-cancerous lesion removal of the neck, and entitlement to special monthly compensation based on loss of use of a creative organ.

2.  The RO received the Veteran's claim for TDIU in September 2006. 

3.  Prior to March 24, 2010, the Veteran did not meet the schedular criteria for TDIU, and the preponderance of the competent and credible evidence of record did not show that service-connected disabilities alone precluded the Veteran from substantial gainful employment or otherwise presented an unusual disability picture as to warrant extraschedular consideration. 

4.  As of March 24, 2010 a 70 percent combined schedular rating was in effect (with the highest individual rating being 40 percent for combined musculoskeletal disabilities). 

5.  In January 2011, the RO granted TDIU, effective March 24, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal in the claims for entitlement to service connection for left elbow strain, right elbow strain, left shoulder sprain, bilateral wrist sprain, bilateral finger strain, supraventricular tachycardia, and erectile dysfunction and entitlement to increased ratings for degenerative arthritis/disc disease of the lumbar spine; degenerative arthritis of the cervical spine; right shoulder sprain; Grade-A esophagitis/esophageal ring; migraine/cluster headaches; pre-cancerous removal of the neck and entitlement to special monthly compensation based on loss of use of a creative organ have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

2.  The criteria for an effective date prior to March 24, 2010 for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In a January 2011 statement, the Veteran requested withdrawal of his appeal as to the claims for entitlement to service connection for left elbow strain, right elbow strain, left shoulder sprain, bilateral wrist sprain, bilateral finger strain, supraventricular tachycardia, and erectile dysfunction and entitlement to increased ratings for degenerative arthritis/disc disease of the lumbar spine; degenerative arthritis of the cervical spine; right shoulder sprain; Grade A esophagitis/esophageal ring; migraine/cluster headaches; pre-cancerous lesion removal of the neck; and entitlement to special monthly compensation based on loss of use of a creative organ.  In view of his expressed desire, the Board finds that further action with regard to these issues is not appropriate.  

Accordingly, the Board does not have jurisdiction to review these claims.  The claims must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in September 2006 and March 2007, the RO informed the Veteran of its duty to assist him in substantiating his TDIU claim under the VCAA, and the effect of this duty upon his claim.  These letters also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Moreover, throughout the course of this appeal, the Veteran, has submitted statements addressing the issue of when entitlement to TDIU arose and he provided relevant documents in support of the effective date aspect of his claim.  Thus, he has demonstrated actual knowledge of what he needed to show to establish entitlement to the benefit sought.  

Moreover, the Board finds that VA has also fulfilled its duty to assist the Veteran in developing his claim.  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and a number of private treatment records are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Here, the RO provided the Veteran with appropriate examinations in March 2007 and October 2007.  The Board finds that the VA examinations are adequate, as the examiner reviewed the claims file, interviewed and examined the Veteran, and described the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, there is no indication that further examination or opinion is warranted to determine whether the criteria have been met for an earlier effective date for TDIU.  In this regard, the Board notes that, as will be discussed in more detail below, the Veteran is not disputing the evaluations assigned his service-connected disabilities. 

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his service connection claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  



III.  Law and Analysis

The Veteran is seeking an effective date earlier than March 24, 2010 for the grant of TDIU.

A TDIU claim is one for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court noted that the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992). 

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, referral to the Director of VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) in TDIU claims will apply.  See 38 C.F.R. § 4.16(b). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Veteran first filed his claim for TDIU in September 2006.  (Regardless of the date of claim for TDIU, the award of that benefit may not be made effective prior to the date entitlement is shown.  See 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400.)  He seeks an effective date earlier than March 24, 2010, for the award of a TDIU, contending that he stopped working full time in July 2006 and was placed on short-term disability in October 2006.  In the alternative he asserts that the effective date for the TDIU should be October 2007, the date that the Social Security Administration (SSA) declared him to be disabled.  In addressing the earlier effective date concerns, it is clear that the Veteran is not now able to work.  The issue is when that degree of disability commenced for VA compensation purposes.  

At this juncture, the Board notes that the evaluations for each of the Veteran's service connected disabilities were addressed by the RO in either the June 2007 or December 2007 decisions.  As noted previously, in a January 2011 statement, the Veteran requested withdrawal of his appeal as to the claims for entitlement to increased ratings for degenerative arthritis/disc disease of the lumbar spine; degenerative arthritis of the cervical spine; right shoulder sprain; Grade A esophagitis/esophageal ring; migraine/cluster headaches; and pre-cancerous lesion removal of the neck.  Therefore these rating decisions confirm the evaluations of each of the Veteran's disabilities prior to March 24, 2010, so they will not be addressed in the current decision. 

A historical review of the claims file shows that effective March 2, 1996, the Veteran's combined service-connected disability rating was 30 percent based on degenerative arthritis/disc disease of the lumbar spine, hips, and knees, rated as 20 percent disabling; Grade A esophagitis/esophageal ring, rated as 10 percent disabling; and pre-cancerous lesion removal of neck, rated as noncompensable.

Effective September 18, 2006, the Veteran's combined service-connected disability rating, to include the bilateral factor, was 50 percent based on degenerative arthritis/disc disease of the lumbar spine, rated as 10 percent disabling; degenerative arthritis of the left hip, right hip, left knee, and right knee, each rated as 10 percent disabling; Grade A esophagitis/esophageal ring, rated as 10 percent disabling; and pre-cancerous lesion removal of neck, rated as noncompensable.  The disability ratings for the right hip, left hip, right knee, and left knee were combined to a total of 40 percent, as they are disabilities involving both lower extremities (bilateral degenerative arthritis of the hips and knees), including the bilateral factor.  See 38 C.F.R. § 4.16(a).

Effective May 10, 2007, the Veteran's combined service-connected disability rating, to include the bilateral factor, was 60 percent based on degenerative arthritis/disc disease of the lumbar spine, rated as 10 percent disabling; degenerative arthritis of the left hip, right hip, left knee, and right knee, each rated as 10 percent disabling; Grade A esophagitis/esophageal ring, rated as 10 percent disabling; right shoulder sprain, rated as 10 percent disabling; degenerative arthritis of the cervical spine, rated as 10 percent disabling; hemorrhoids, rated as 10 percent disabling; and pre-cancerous lesion removal of neck and migraine/cluster headaches, each rated as noncompensable.  

Effective March 24, 2010, the RO assigned a 20 percent disability rating to the Veteran's lumbar spine disability, and by doing so, the combined disability rating was increased from 60 percent to 70 percent, effective March 24, 2010.  In the same January 2011 rating decision, the RO granted TDIU, effective from March 24, 2010 on the basis that he met the scheduler requirements for TDIU in that he had one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

Prior to March 24, 2010, the Veteran did not have a single service-connected disability rated as 60 percent or more, or two or more disabilities with at least one disability rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 

The failure to satisfy the schedular criteria of 38 CFR 4.16(a), however does not necessarily preclude assignment of TDIU benefits prior to March 24, 2010, in that such benefits can be assigned on an extraschedular basis.  The Board is, however, precluded from granting a TDIU under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director of Compensation and Pension Service.  When the Board finds that a case is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director of the Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The Board will undertake an analysis as to whether entitlement to TDIU on an extraschedular basis was warranted prior to March 24, 2010.  In his September 2006 claim, the Veteran reported that he became unemployable due to back, neck, gastrointestinal problems, and syncopal episodes.  He indicated that he last worked full-time in July 2006 as an electrical engineer.  However the Board finds the information of the Veteran's last date of employment to be inconsistent with record, as other evidence in the file shows the Veteran continued to work until at least October 2007.  

The evidentiary record in this case is extensive, consisting of VA and non-VA treatment reports, dated between 2002 and 2010.  Relevant evidence during the timeframe in question consists of records from the Veteran's ongoing treatment at the Naval Hospital at Camp Lejeune, VA examination reports dated in March 2007 and October 2007, and records from the Social Security Administration (SSA).  

These records show that in August 2006, the Veteran submitted a claim for short-term disability benefits under the Family and Medical Leave Act (FMLA).  The accompanying disability form, completed by a private physician, notes that the primary diagnosis, which prevented the Veteran from working was cervicalgia, radicular symptoms, and degenerative arthritis.  The Veteran was unable to perform overhead work, stand for prolonged periods, or lift more than 15 pounds.  However he was not totally incapacitated and was able to perform some functions with limitations.  The Veteran had not been hospitalized and had not undergone any surgical procedures.  

Private treatment records show that in September 2006 the Veteran was evaluated for continued radiating neck pain.  It was noted that he was employed as an electrician, but painful neck extension made overhead work intolerable.  The Veteran also complained of low back and left leg pain.  Radiological reports of the cervical spine showed findings of multilevel disc disease with mild to moderate spinal stenosis.  Range of motion testing showed cervical spine flexion to 40 degrees, extension to 25 degrees, and rotation to 50 degrees no muscle spasm and moderate tenderness.  Lumbar spine flexion was to 60 degrees, extension to 10 degrees, lateral flexion to 10 degrees no muscle spasm and mild tenderness.  Neurological examination was essentially negative with the exception of tingling in both forearms.  The clinical assessment was neck and back pain with radiculitis.  It was noted that the Veteran's symptoms were improved with activity modifications.  

Private treatment records dated in December 2006 show the Veteran was treated for complaints of presyncope syndrome, chest pain/discomfort, rapid heartbeat, shortness of breath, and dizziness of two years duration.  It was noted that the Veteran had previous emergency room visits several times over the past two years.  During the examination the Veteran was found to have supraventricular tachycardia.  

A January 2007 medical opinion from a private cardiologist noted the Veteran was evaluated for a 2-3 year history of recurrent rapid palpitations.  He reported 39 episodes in total with the longest spell lasting hours in duration.  The clinical impression was rapid supraventricular tachycardia - ectopic atrial tachycardia.  In February 2007,  the Veteran underwent an electrophysiology study and catheter ablation for recurrent atrial fibrillation and atrial tachycardia.  He was given a Holter Monitor.

In March 2007, the Veteran underwent VA examination to assess the current state of his service-connected lumbar spine, lower extremity arthritis, and gastrointestinal disabilities and their impact on his employability.  In general, the clinical evaluations were negative for any significant problems.

Examination of the hips and knees revealed some abnormal movement and guarding bilaterally, but normal range of motion.  After repetitive movement the Veteran was additionally limited by pain, weakness and lack of endurance, but there was no additional limited motion.  The medial and lateral collateral ligaments and anterior and posterior cruciate ligaments and medial and lateral meniscus testing for both knees were within normal limits.  

Examination of the spine revealed no intervertebral disc syndrome or nerve root involvement.  There was no evidence of radiation of pain, spasm, or tenderness and straight leg raising was negative.  Lumbar flexion was limited to 70 degrees.  After repetitive movement the Veteran was additionally limited by pain, weakness and lack of endurance, but there was no additional limited motion.  Neurological examination was within normal limits.  

The Veteran also complained of symptoms of GERD, IBS and diverticulosis.  He noted symptoms of an inability to eat certain foods, excess gas and bloating, occasional difficulty swallowing, diarrhea, and abdominal pain, nausea vomiting.  He has not required esophageal dilatation treatment, but is treated with over-the-counter medications.  Functional impairment included chest discomfort.  An esophagogastroduodenoscopy report showed findings of Grade-A esophagitis and an esophageal ring.  

Examination of the service-connected removal of precancerous lesion of the neck with residual scar showed the Veteran was not currently suffering from any residuals.  He denied any symptoms, functional impairment, or any other condition related to the diagnosis.  

The examiner concluded that there the examiner noted that there was no change in the established diagnoses of degenerative arthritis of the bilateral hips, knees, and lumbar spine, and  IBS.  Although the Veteran's GERD had progressed to include an esophageal ring, there was no pathology on examination or any other ancillary test to support a diagnosis of diverticulosis.  The examiner did not otherwise indicate that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.  

A March 2007 private medical opinion from the Naval Hospital in Camp LeJeune, noted the Veteran was being evaluated for 2-3 year history of palpitations and episodes of presyncope.  An electrophysiology study and ablation in early February 2007 revealed findings of paroxysmal atrial fibrillation, multifocal atrial tachycardia, and multiple left atrial type flutters.  Because of his high risk status the Veteran was observed overnight and started on medication.  It was noted that when the Veteran presented for follow-up a week later he complained of extreme fatigue and as a result it was medically necessary to delay his return to full time duties at work.  

An VA Form 21-4192 (Request for Employment Information In Connection With Claim for Disability Benefits) dated in April 2007, shows that the Veteran was employed by Guilford Mills since from August 2001 and worked 40 hours a week performing electrical/electronic plant maintenance.  The only on-the-job concessions noted were the Veteran's ability to schedule and attend required medical and therapy appointments.  It was noted that in the last 12 months he had missed in excess of 12 weeks of employment.  

In a May 2007 statement, submitted in connection with claims for service connection and increased ratings, the Veteran reported that he was placed on involuntary leave for a period of two months and had been unable to perform in a full duty status because of substantial pain.  He had difficulty performing the most basic tasks and duties associated with his job.  He reported that his ability to work was also complicated by daily headaches, daily bouts of IBS, as well as chest pain chronic fatigue, and loss of strength related to the supraventricular tachycardia.

The Veteran underwent additional VA examination in October 2007.  His inability to perform physically demanding activities due to difficulties with lifting, pushing, pulling, or overhead work was noted.  One of his primary complaints was of generalized headaches and sensitivity to light and sound.  When a headache occurred he was still able to work, but required medication.  The pertinent clinical impression migraine/cluster headaches.  The Veteran also reported a history of hemorrhoids with symptoms of anal itching, diarrhea, swelling, pain, and discharge and bowel urgency, but denied any problems holding stool.  Treatment has included colonoscopy, polypectomy, and a recent hemorroidectomy in May 2007.  Specific limitations include difficulty eating certain foods.  

Examination of the right shoulder was within normal limits with the exception of some decreased range of motion.  After repetitive movement the Veteran was additionally limited by pain, weakness and lack of endurance, but there was no additional limited motion.  An October 2007 X-ray of the right shoulder was negative.  The pertinent clinical impression was chronic right shoulder sprain.  

Examination of the cervical spine showed no obvious deformities or abnormalities and there was no evidence of radiating pain, spasm, tenderness, or ankylosis.  On range of motion testing cervical flexion was limited to 35 degrees (normal 45), extension to 30 degrees (normal 45), right lateral flexion to 30 degrees and left lateral flexion to 25 degrees (normal 45), right rotation to 60 degrees, and left rotation to 70 degrees (normal 80).  After repetitive movement the Veteran was additionally limited by pain, weakness and lack of endurance, but there was no additional limited motion.  Neurological examination was within normal limits.  An October 2007 radiology report of the cervical spine showed early osteoarthritic changes at C5-6.  The pertinent clinical impression was degenerative arthritis of the cervical spine, C5-6.  The examiner did not otherwise indicate that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.

In November 2007 letter, the Veteran's employer noted the Veteran was a full time employee and had been on medical leave since mid-October.  He had not worked since October 12, 2007 with exception of one day on which he worked 5-1/2 hours.  However, this document in no way suggests that the Veteran was asked to leave due solely to any service-connected disability.  

Also of record are several Attending Physician's Statements of Continued Disability dated in November 2007, January 2008, February 2008, and April 2008 all of which consistently show diagnoses of cervical disc disease and supraventricular tachycardia.  Subjective symptoms including neck pain, heart palpitations and fatigue.  In February 2008, it was noted that a complex pulmonary vein ablation had been performed in January 2008.  The Veteran's current subjective symptom was fatigue.  It was noted the Veteran was able to return to work with restrictions of not lifting more than 10 pounds.  In April 2008, it was noted that while the Veteran's neck pain may be indefinite, it could improve with conservative and/or surgical management.  It was also noted that the Veteran had stopped going to physical therapy which was considered potentially beneficial. 

The remaining records document continued periodic treatment of the Veteran's various service connected disabilities by various physicians including a pain management specialist, prescription medications, and multiple courses of physical therapy.  Of particular interest is an entry dated in February 2009, which indicates the Veteran had not worked in the past two years because of fatigue with exertion since atrial ablations in 2007 and 2008.  A doctor's statement, also dated in February 2009, shows the Veteran's treating physician indicated that the Veteran was incapable of minimum (sedentary) activity as a result of degenerative disc disease, migraines, and heart arrhythmias.  In August 2009, the Veteran underwent arthroscopic surgery for right shoulder impingement, arthritis and labral tear.  Subsequent records show that postoperatively, he was doing well and progressing with therapy with negative impingement sign and good strength with abduction.  Neurovascularly he was intact.  Other records include an esophagogastroduodenscopy (EGD) in September 2009, which revealed antral gastritis, an esophageal ring which required dilation and a hiatal hernia.  

In February 2010 a transesophageal echocardiogram showed moderate to severe mitral valve regurgitation and atrial fibrillation.  The Veteran had been prescribed medication, but reported that despite treatment he suffered with shortness of breath on minimal activity such as taking a shower.  An entry dated in March 2010 shows the Veteran reported significant relief in his lumbar pain secondary to traction.  

Records further reflect that in April 2010, the SSA found the Veteran had not engaged in substantial gainful activity since October 2007 due to degenerative disc disease, degenerative joint disease, GERD, migraine headaches and atrial fibrillation.  In addition, SSA found that the Veteran had the residual functional capacity to perform less than a full range of sedentary work, was unable to perform any past relevant work, and was closely approaching advanced age, and did not have job skills that transferred to other occupations within his residual capacity.  

In carefully reviewing the evidence of record the Board declines to submit this case to the Director of Compensation and Pension Service, for extraschedular consideration under 38 CFR 4.16(b), for that reason the Veteran is not shown to have been unable to secure and follow a substantially gainful occupation due solely to service-connected disabilities prior to March 24, 2010.  

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  There are higher ratings available for most, if not all, of the Veteran's service-connected disabilities, but he has made no allegations that prior to March 24, 2010, the ratings for his service-connected disabilities did not adequately reflect the severity of those disabilities.  Although the Veteran complained of severe neck and back pain, there was no evidence that these disabilities required frequent hospitalization, and VA examinations in 2007 were void of any findings of exceptional symptomatology beyond that contemplated by the schedule of ratings.  In fact, with the exception of the assignment of the 20 percent disability rating for the Veteran's lumbar spine, his various service-connected disabilities have been evaluated at the same level.  

Although prior to March 24, 2010, the Veteran's service-connected disabilities clearly had some negative impact on his ability to work, it is not enough to refer the case for extraschedular consideration.  Clearly the Veteran cannot perform labor of the types in which he has the most significant employment experience, but review of the record fails to demonstrate that his service-connected disabilities alone were sufficient to produce individual unemployability.  Rather, the evidence of record has consistently shown that the Veteran's non service-connected cardiac problems played an equally significant part in his functional impairment.  The Board notes that even by the Veteran's own admission his unemployability was the result not only of his service-connected disabilities but also of his non-service-connected atrial fibrillation and supraventricular tachycardia. 

The Board has also considered the fact that the Veteran has been awarded SSA disability benefits, which is evidence in support of his claim.  As to the view that he should be awarded TDIU from October 2007, the date from which the Veteran was found to be totally disabled within the meaning of the SSA is not dispositive of the issue on appeal.  VA is not bound by the findings of disability and or unemployability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Nevertheless while a SSA decision is not controlling for purposes of VA adjudication, it is pertinent to the claim.  See Martin v. Brown, 4 Vet.  App, 136 140 (1993); see also Murincsak v. Derwinski, 2 Vet. App 363 372 (1992) (the VA's duty to assist includes obtaining records form the SSA and giving appropriate consideration and weight to such evidence not necessary dispositive of a veteran's clam, but it is evidence which must be considered).  That said, when considering the medical evidence of record, the Board is not satisfied that this SSA decision establishes entitlement to TDIU prior to March 24, 2010.  Notably, the SSA determination reflects that, not only did the Veteran's service-connected disabilities contribute to his unemployability, but so too did his non service-connected atrial fibrillation, which may not be considered in support of a TDIU.  The SSA also considered the Veteran's age, which VA is prohibited from doing.  Thus, the SSA's decision that the Veteran has been unable to work since October 2007 is not, in and of itself, determinative of the issue before the Board.

Having reviewed the record, the Board finds no evidence suggesting that the Veteran's case is outside the norm, requiring extraschedular consideration.  While the Board does not doubt that the Veteran's service-connected disabilities have an adverse effect on his employability, the weight of the clinical evidence does not support that entitlement to a TDIU arose prior to March 24, 2010 given the lack of corroborative evidence that his service-connected disabilities alone were of such severity so as to preclude his participation in any form of substantially gainful employment.  Accordingly, the Board finds no basis for referral of the TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 4.16(b), Thun, supra.

Accordingly, a TDIU is not warranted prior to March 24, 2010.



ORDER

The claim of entitlement to service connection for left elbow strain is dismissed.

The claim of entitlement to service connection for right elbow strain is dismissed.

The claim of entitlement to service connection for left shoulder sprain is dismissed.

The claim of entitlement to service connection for bilateral wrist sprain is dismissed.

The claim of entitlement to service connection for bilateral finger strain is dismissed.

The claim of entitlement to service connection for supraventricular tachycardia is dismissed.

The claim of entitlement to service connection for erectile dysfunction is dismissed.

The claim of entitlement to an initial disability rating in excess of 20 percent for degenerative arthritis/disc disease of the lumbar spine is dismissed.

The claim of entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the cervical spine is dismissed.

The claim of entitlement to an initial disability rating in excess of 10 percent for right shoulder sprain is dismissed.  

The claim of entitlement to an initial disability rating in excess of 10 percent for Grade-A esophagitis and esophageal ring is dismissed.  

The claim of entitlement to a compensable disability rating for migraine and cluster headaches is dismissed.  

The claim of entitlement to a compensable disability rating for pre-cancerous removal of the neck is dismissed.  

The claim of entitlement to special monthly compensation based on loss of use of a creative organ is dismissed.

Entitlement to an effective date earlier than March 24, 2010 for assignment of a TDIU is denied. 



____________________________________________
K.Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


